DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.
Claims Status
	Claims 1,3-12 and 14-22 are pending in the application. Claims 19-22 were newly added in the amendment filed 12/14/21.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “predominantly” in claim 20 is a relative term which renders the claim indefinite. The term “predominantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the degree of apoptosis that would provide for the toxicity to be “predominantly” via apoptosis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1,3-6,8,10-12 and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heukers et al. (Nanomed: Nanotechol, Biol and Med 2014, 10, 1441-1451) in view of Ongarora et al. (J. Med. Chem. 2012, 55, 3725-3738), Ke et al. (Chem. Eur. J. 2012, 18, 4225-4233) and Kovar et al. (Analyt. Biochem. 2007, 367, 1-12) and in further view of Zhang et al. (Chem. Commun. 2013, 49, 9570-9572), Houston et al. (J. Biomed. Optics 2005, 10, 054010-1 to 054010-11), Elliott et al. (Mol. Imaging Biol. 2014, 16, 488-494), Kovar et al. (Prostate Cancer 2014, Article ID 104248, p1-10), Mitsuanga et al. (Bioconj. Chem. 2012, 21, 604-609; see p1-10) and Plaetzer et al. (Med. Laser Appl. 2003, 18, 7-19).
Heukers et al. (Nanomed: Nanotechol, Biol and Med 2014, 10, 1441-1451) discloses nanobody-photosensitizer conjugates for targeted photodynamic therapy. The conjugates comprise nanobodies (NB) that target the epidermal growth factor receptor (EGFR) and a traceable PS (IRDye700DX) for cancer therapy (title; abstract; p1442, left column, second and third paragraphs; p1444, NB-PS conjugates bind specifically to EGFR). The NBs are considered as the smallest naturally occurring binding domain, that is approximately 10 times smaller than conventional antibodies (NBs: 15 kDa) (p1442, left column, first paragraph). 
IRDye700DX is relatively hydrophilic (p1442, left column, second paragraph; p1447, right column, Discussion). IRDye700DX conjugated to an EGFR-targeted mAB was shown to be phototoxic when bound to the cell membrane or after internalization (p1442, left column, second paragraph). Delivery of PS using internalizing biparatopic NB-PS conjugates resulted in even more pronounced phototoxicities which allow for the combination of molecular imaging with cancer therapy (abstract; p1442, left column, third paragraph; p1448, left column, second paragraph). The internalizing biparatopic NB 7D12-9G8 was used to investigate whether more effective internalization of PS would further increase the toxicity of these conjugates (p1443, Production and characterization of NB-PS

The NB-PS conjugates to EGFR overexpressing cells via EGFR receptors very rapidly (p1443, NB-PS conjugates are potent PDT agents). The EGFR-targeted NBs showed a faster accumulation at a tumor, a more homogeneous distribution within a tumor and a more rapid clearance of unbound molecules, compared to an anti-EGFR monoclonal antibody. The NBs provide an improved potency of PDT by stimulating intracellular delivery of the PS wherein the NB (7D12-9G8) is internalized via clustering-induced endocytosis of EGFR (p1442, left column, first paragraph; p1443, right column, NB–PS conjugates are potent PDT agents and The biparatopic NB–PS leads to more effective PDT; p1445, Illumination right after incubation leads to stronger phototoxicity). The fate of the NB-PS conjugates after internalization was studied for the possibility of lysosomal degradation (p1446, left column). Cloroquin (CQ) prevented degradation of 7D12-9G8-PS as well as the control conjugate, indicating that the conjugate is degraded in the lysosomes (p1447, left column, first paragraph).
The improved efficacy and faster cell death induced by the internalizing NB might result from destruction of more vital structures or organelles in the cell (p1448, left column, second paragraph). The mechanism of action is determined by the quantity and location where singlet oxygen is formed (i.e. location of the PS). In the case of the NB-PS, due to the relative hydrophilicity of IRDye700DX, the location of the PS is determined by the NB (p1448, left column, second paragraph). Illumination of the 7D12-9G8-PS was with 10 J/cm2 or 5 J/cm2 light dose (Figure 5). 
The IRDye700DX was used as the N-hydroxysuccinimide (NHS) ester (p1442, Nanobodies and PS conjugation; p1444, Production and characterization of NB-PS conjugates).
The IRDye700DX encompasses the fluorophore of the instant claim 12 as it is conjugated to the probe.
Heukers et al. does not disclose an IRDye700DX peptide conjugate wherein the peptide has a molecular weight of less than 10 kDa.
J. Med. Chem. 2012, 55, 3725-3738) discloses phthalocyanine (Pc)-peptide conjugates/NIR contrast agents which bind to EGFR, comprising peptide ligands EGFR-L1 and –L2 that are internalized (abstract; p3726, left column; p3732, Conclusions). Pc has been investigated for tumor-selective fluorescent imaging and as PDT agents (p3726, right column).

    PNG
    media_image1.png
    270
    687
    media_image1.png
    Greyscale
 (abstract; Scheme 1).
The peptide EGFR-L1 is 
    PNG
    media_image2.png
    25
    203
    media_image2.png
    Greyscale
 which has a molecular weight of 6.67 kDa (p3726, right column) and was designed to act as a substitute for the natural ligand EGF (p3727, left column, second full paragraph). EGFR overexpression is found in a variety of human cancers and is an important target for cancer treatment p3727, left column, second full paragraph). The Pc-EGFR-Li conjugate was found in the lysosomes, mitochondria, etc. (p3730, left column; Table 3; p3732, Conclusions, second paragraph). Lysosomal localization might result from an endocytic pathway of this type of molecule (p3730, right column, first paragraph).
Ke et al. (Chem. Eur. J. 2012, 18, 4225-4233) discloses a phthalocyanine-peptide conjugate comprising zinc(II) phthalocyanine conjugated to a short peptide Gly-Gly-Pro-Lys-Lys-Lys-Arg-Lys-Val (abstract) with a molecular weight of 8.51 kDa. Conjugation of the peptide sequence can enhance the cellular uptake, efficiency in generating intracellular reactive oxygen species and photocytotoxicity against HT29 human colorectal carcinoma cells for PDT (abstract; p4230, Conclusion). It is expected that the peptide can exhibit a high level of cell permeability and target vulnerable intracellular sites, such as mitochondria and nuclei (p4226, Molecular design and synthesis). 

    PNG
    media_image3.png
    400
    233
    media_image3.png
    Greyscale
  (Scheme 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the NB of Heukers et al. for the peptides of Ongarora et al. and/or Ke et al., that are less than 10 kDa, as the use of various peptides allows for tumor specific uptake as the peptides target specific tumor cells and allows for internalization into the cells, such as in the lysosomes, mitochondria, etc. to treat the cells via PDT. 

Heukers et al. does not disclose that the peptide is EGF, somatostatin, RGD or a small molecule probe.
Kovar et al. (Analyt. Biochem. 2007, 367, 1-12) discloses contrast agents for optical imaging (title). Commonly used fluorescent dyes for optical imaging are listed in Table 1. Fluorochrome-labeled optical agents, such as labeled antibodies, receptor binding ligands, small molecules, peptides, and activatable probes offers a flexible and direct imaging methodology (p1, Principles of fluorescence imaging).
NIR dye IRDye 700DX has properties that may make it attractive for imaging and is 100 times more photostable than AlexaFluor 680 and Cy5.5. Members of the phthalocyanine dye, such as IRDye 
Many targeting ligands are used to target cell surface receptors, metabolic pathways, apoptotic markers, etc. (p2, right column, second paragraph). Growth factor receptors are an example in which the binding of a fluorochrome-labeled agent stimulates internalization via endocytosis (p2, right column, second paragraph). Fluorochrome-labeled epidermal growth factor (EGF) has been a versatile tumor imaging agent because EGF if overexpressed on the surface of many types of tumor cells (p3, right column, first paragraph). The example IRDye800CW EGF imaging agent has been developed but the principles described will be applicable for any dye-conjugate optical agent (p4, Developing an optical imaging agent). 
Somatostatin receptors and their ligands have been used as a targeting system for tumor imaging and radiotherapy via use of fluorochrome-tagged somatostatin (p3, right column, last paragraph). 
NIR peptide conjugate, arginine-glycine-aspartic acid (RGD) has been used detect and image
tumor xenografts (p4, Peptides and small molecules). Fluorochrome labeled small molecules and
peptides penetrate to the target efficiently because of their increased ability to diffuse from the
vasculature (p4, Peptides and small molecules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the NB of Heukers et al. for the EGF, somatostatin, RGD or small molecule of Kovar et al. as Kovar et al. teaches of fluorochrome-labeled epidermal growth factor (EGF), 

Heukers et al. does not disclose that the small molecule probe is a growth factor receptor inhibitor.
Zhang et al. (Chem. Commun. 2013, 49, 9570-9572) discloses phthalocyanine-erlotinib conjugates which exhibits high specific affinity to HepG2 cancer cells and tumor tissues, therefore leading to high photodynamic activity (abstract; p9570, right column, third paragraph). 

    PNG
    media_image4.png
    132
    315
    media_image4.png
    Greyscale
(Scheme 1).
The excitation of the photosensititzer results in the generation of ROS, which is thought to be the main mediator of cellular death by PDT. It can mediate cellular effects, leading to direct and indirect cytotoxic effects on the treated cells (p9571, right column, second paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the NB of Heukers et al. for the erlotinib of Zhang et al. for specific tumor cell targeting and tumor specific uptake. 
Kovar et al. teaches of fluorochrome labeled small molecules wherein the principles of conjugating IRDye800CW EGF imaging agent are applicable for any dye-conjugate optical agent and 

Heukers et al. does not disclose that the peptide is an affibody, such as an anti-EGFR affibody.
Elliott et al. (Mol. Imaging Biol. 2014, 16, 488-494) discloses fluorescence imaging with IRDye-700DX-carboxylate, IRDye-800CW-EGF and IRDye-800CW conjugated to anti-EGFR affibody to produce targeted fluorescent agents (abstract; p490, right column, first full paragraph; Fig 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the NB of Heukers et al. for the anti-EGFR affibody of Elliott et al. for specific tumor cell targeting and tumor specific uptake.
Kovar et al. teaches of fluorochrome labeled small molecules and fluorochrome labeled peptides wherein the principles of conjugating IRDye800CW EGF imaging agent are applicable for any dye-conjugate optical agent and therefore, it would have been predictable to one of ordinary skill in the art to bind different ligands (e.g. anti-EGFR affibody) to known dye/phthalocyanine imaging agents, such as IRDye 700DX which has favorable imaging properties and can also advantageously be used in PDT.

Heukers et al. does not disclose the probe is a radionuclide or a probe of the instant claim 11.
Houston et al. (J. Biomed. Optics 2005, 10, 054010-1 to 054010-11) discloses cyclic peptide cyclopentapeptide cyclo(lys-Arg-Gly-Asp-Phe) (c(KRGDf)) dual labeled radiotracer comprising IRDye800 and 111In (abstract; 054010-2, right column, first full paragraph). DTPA derivative was first reacted with the α-amino group of the Lys unit in Lys-c(KRGDf). Subsequently IRdye800 was conjugated to the ω-amino group of the Lys unit in DTPA-Lys-c(KRGDf) to give DTPA-Lys(IRDye800)-c(KRGDf). Lastly, DTPA-Lys(IRDye800)-c(KRGDf) was mixed with 111InCl3 (2.1 Dual-labeled Contrast Agent).
111In of Houston et al. for specific tumor cell targeting and tumor specific uptake.
Kovar et al. teaches of fluorochrome labeled peptides wherein the principles of conjugating IRDye800CW EGF imaging agent are applicable for any dye-conjugate optical agent and therefore, it would have been predictable to one of ordinary skill in the art to bind different ligands/probes (e.g. c(KRGDf) (galacto-RGD), 111In) to known phthalocyanine imaging agents, such as IRDye 700DX which has favorable imaging properties and can also advantageously be used in PDT.

Heukers et al. does not disclose a probe that binds PSMA.
Kovar et al. (Prostate Cancer 2014, Article ID 104248, p1-10) discloses IRDye800CW conjugated to YC-27 to target PSMA for NIR (abstract). The YC-27 800CW successfully bound extracellular PSMA and significant quantities were specifically internalized by the PSMA-positive cells (p2, left column, second full paragraph; p5, right column; Figure 6). The YC-27 800CW have specificity for PSMA targeting for tumor detection (p2, left column, second full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the NB of Heukers et al. for the YC-27 of Kovar et al. for specific tumor cell targeting and tumor specific uptake.
Kovar et al. teaches of fluorochrome labeled peptides wherein the principles of conjugating IRDye800CW EGF imaging agent are applicable for any dye-conjugate optical agent and therefore, it would have been predictable to one of ordinary skill in the art to bind different peptides (e.g. YC-27) to known dye/phthalocyanine imaging agents, such as IRDye 700DX which has favorable imaging properties and can also advantageously be used in PDT.


Mitsuanga et al. (Bioconj. Chem. 2012, 21, 604-609; see p1-10) discloses the use of panitumamab-IR700 (IRDye700DX) conjugate with NIR light irradiation to treat A431 tumors (epidermoid carcinoma) via photoimmunotherapy (PIT) (abstract; p2, first full paragraph; p4, Discussion). IR700 is not only phototoxic but also fluorescent and thus can be used as an imaging agent. When exposed to more intense levels of NIR light, the conjugate becomes lethal but only to those cells to which the conjugate is bound (p2, first full paragraph; p5, last paragraph). The LED light source was used for NIR irradiation of PIT at 670 to 710 nm (p3, first paragraph).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize PIT with IRDye700DX conjugates for the advantage of both imaging and cancer therapy, as taught by Mitsuanga et al. 

Heukers et al. does not explicitly disclose inducing cytotoxicity predominantly by apoptosis.
Heukers et al. (as stated above) discloses that IRDye700DX is relatively hydrophilic and when conjugated to an EGFR-targeted mAB it was shown to be phototoxic when bound to the cell membrane or after internalization. Delivery of PS using internalizing biparatopic NB-PS conjugates resulted in even more pronounced phototoxicities which allow for the combination of molecular imaging with cancer therapy.
It was determined that the NB-PS conjugates degraded in the lysosomes after internalization. The improved efficacy and faster cell death induced by the internalizing NB might result from destruction of more vital structures or organelles in the cell. The mechanism of action is determined by the quantity and location where singlet oxygen is formed (i.e. location of the PS). In the case of the NB-PS, due to the relative hydrophilicity of IRDye700DX, the location of the PS is determined by the NB. Illumination of the 7D12-9G8-PS was with 10 J/cm2 or 5 J/cm2 light dose.
Med. Laser Appl. 2003, 18, 7-19) discloses that PDT can trigger both modes of cell death, apoptosis and necrosis in target cells. PDT has been shown to effectively induce apoptosis in several model systems since ROS formed by photoprocesses can directly damage mitochondria, which act as key regulators in active cell death (abstract; p9, Mitochondria as central processing organelles during apoptosis; p11, right column, last paragraph). Hydrophilic dyes may be found in lysosomes and the cytoplasm whereas more lipophilic substances primarily localize in membranes (p11, right column, first paragraph; p13, Damage to lysosomes as an inducer of apoptosis). Dyes localizing in the plasma membrane will rather cause loss of membrane integrity and therefore favor necrosis compared to dyes localizing in mitochondria, in other organelles or in the cytoplasm (p11, right column, second paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the PDT using IRDye700DX of Heukers et al. can induce cytotoxicity predominantly by apoptosis as IRDye700DX is a hydrophilic dye which can be internalized within a tumor cell when bound to a targeting moiety (e.g. lysosomes) and can result in the destruction of more vital structures or organelles in the cell upon irradiation and Plaetzer et al. teaches that hydrophilic dyes may be found in lysosomes and the cytoplasm and can cause apoptosis.
In the case of the NB-PS, due to the relative hydrophilicity of IRDye700DX, the location of the PS is determined by the NB and therefore, it would have been predictable to one of ordinary skill in the art that the peptides, small molecules and affibodies of the references above will allow for cytotoxicity predominantly by apoptosis when bound to IRDye700DX as they allow for internalization into the cells. 
It is respectfully pointed out that instant claim 20 is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a .  
Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive.
Applicant asserts that the current claims are directed to a therapeutically effective composition for inducing cytotoxicity by apoptosis comprising a silicon phthalocyanine dye IR700DX conjugated to a probe that is a peptide or a small molecule with a molecular weight of less than 10 kDa.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the PDT using IRDye700DX of Heukers et al. can induce cytotoxicity predominantly by apoptosis as IRDye700DX is a hydrophilic dye which can be internalized within a tumor cell when bound to a targeting moiety (e.g. lysosomes) and can result in the destruction of more vital structures or organelles in the cell upon irradiation and Plaetzer et al. teaches that hydrophilic dyes may be found in lysosomes and the cytoplasm and can cause apoptosis.
In the case of the NB-PS, due to the relative hydrophilicity of IRDye700DX, the location of the PS is determined by the NB and therefore, it would have been predictable to one of ordinary skill in the art that the peptides, small molecules and affibodies of the references above will allow for cytotoxicity predominantly by apoptosis when bound to IRDye700DX as they allow for internalization into the cells. 
Applicant asserts that the cited references do not teach or suggest a therapeutically effective composition comprising an IR700 conjugated to a small molecule probe or a peptide probe with a molecular weight of less than 10 kDa for inducing cytotoxicity by apoptosis.
The references of Ongarora et al., Ke et al. (Chem. Eur. J. 2012, 18, 4225-4233), Kovar et al. (Analyt. Biochem. 2007, 367, 1-12), Zhang et al., Houston et al., Elliott et al. and Kovar et al. (Prostate Cancer 2014, Article ID 104248, p1-10) teach of peptide-phthalocyanine conjugates, small molecule-phthalocyanine conjugates wherein it would have been obvious to one of ordinary skill in the art before 
Kovar et al. teaches of fluorochrome labeled small molecules and fluorochrome labeled peptides wherein the principles of conjugating IRDye800CW EGF imaging agent are applicable for any dye-conjugate optical agent and therefore, it would have been predictable to one of ordinary skill in the art to bind different ligands (e.g. peptides, small molecules) to known dye/phthalocyanine imaging agents, such as IRDye 700DX which has favorable imaging properties and can also advantageously be used in PDT.
Applicant asserts that the nanobodies of Heukers et al. are approximately 15 kDa in size. Nanobodies are more than 10 kDa in molecular weight, and are not small molecules or peptides. They are single-domain antibody fragments that consist of a single monomeric variable antibody domain, such as the variable domain of a heavy chain-only antibody. Further, Heukers et al. does not teach or suggest that the nanobody-IR700 conjugate induces cytotoxicity by apoptosis. Heukers et al. teaches that the cells contacted with the nanobody-IR700 conjugates and illuminated with light, undergo cell death by necrosis, and are not stained by Annexin V, a commonly used marker to detect apoptosis.
The reference of Heukers et al. was not used to teach of 10 kDa peptides and small molecules.
The references of Ongarora et al., Ke et al. (Chem. Eur. J. 2012, 18, 4225-4233), Kovar et al. (Analyt. Biochem. 2007, 367, 1-12), Zhang et al., Houston et al., Elliott et al. and Kovar et al. (Prostate Cancer 2014, Article ID 104248, p1-10) were used to teach of peptide-phthalocyanine conjugates, small molecule-phthalocyanine conjugates wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the NB of Heukers et al. for the peptides, small molecules, affibodies for specific tumor cell targeting and tumor specific uptake. The peptides and small molecules are under 10 kDa.

One can also expect a different mechanism of internalization between biparatopic NBs and a mAb. Unlike a single mAb, biparatopic NBs or a combination of different mAbs induce receptor clustering and consequently faster endocytosis. This clustering might also affect the consequent downstream trafficking. The improved efficacy and faster cell death induced by the internalizing NB might result from the destruction of more vital structures or organelles in the cell.
The reference of Plaetzer et al. was used to teach that PDT can trigger both modes of cell death, apoptosis and necrosis in target cells. PDT has been shown to effectively induce apoptosis in several model systems since ROS formed by photoprocesses can directly damage mitochondria, which act as key regulators in active cell death. Hydrophilic dyes may be found in lysosomes and the cytoplasm whereas more lipophilic substances primarily localize in membranes. Dyes localizing in the plasma membrane will rather cause loss of membrane integrity and therefore favor necrosis compared to dyes localizing in mitochondria, in other organelles or in the cytoplasm.
In the case of the NB-PS, due to the relative hydrophilicity of IRDye700DX, the location of the PS is determined by the NB and therefore, it would have been predictable to one of ordinary skill in the art that the peptides, small molecules and affibodies of the references above will allow for cytotoxicity predominantly by apoptosis when bound to IRDye700DX as they allow for internalization into the cells. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the PDT using IRDye700DX of Heukers et al. can induce cytotoxicity 
Applicant asserts that Kovar et al. describes that NIR dyes such as IR800CW conjugated to probes, such as EGF or RGD are used as optical imaging probes, but does not teach or suggest therapeutic uses of such conjugates, and certainly not for inducing cytotoxicity by apoptosis. Thus, Kovar et al. does not teach or suggest a composition comprising IR700DX conjugated to a small molecule probe or a peptide probe with a molecular weight of less than 10 kDa for inducing cytotoxicity by apoptosis.
The reference of Houston was not explicitly used to teach of therapeutic usage of the conjugates.
The reference of Kovar et al. teaches of fluorochrome labeled small molecules and fluorochrome labeled peptides wherein the principles of conjugating IRDye800CW EGF imaging agent are applicable for any dye-conjugate optical agent and therefore, it would have been predictable to one of ordinary skill in the art to bind different ligands (e.g. peptides, small molecules) to known phthalocyanine imaging agents, such as IRDye 700DX which has favorable imaging properties and can also advantageously be used in PDT.
The references of Ongarora et al., Ke et al. (Chem. Eur. J. 2012, 18, 4225-4233), Kovar et al. (Analyt. Biochem. 2007, 367, 1-12), Zhang et al., Houston et al., Elliott et al. and Kovar et al. (Prostate Cancer 2014, Article ID 104248, p1-10) teach of peptide-phthalocyanine conjugates, small molecule-phthalocyanine conjugates wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the NB of Heukers et al. for the peptides, small molecules, affibodies for specific tumor cell targeting and tumor specific uptake. 

In the case of the NB-PS, due to the relative hydrophilicity of IRDye700DX, the location of the PS is determined by the NB and therefore, it would have been predictable to one of ordinary skill in the art that the peptides, small molecules and affibodies of the references above will allow for cytotoxicity predominantly by apoptosis when bound to IRDye700DX as they allow for internalization into the cells.
Applicant asserts that the dual-labeled cyclopentapeptide of Houston et al. is employed for imaging, and Houston et al. does not teach or suggest any therapeutic uses of such conjugates, and certainly not for inducing cytotoxicity by apoptosis. Further, a skilled person would not simply replace the IR800CW dye conjugated to the dual-labeled cyclopentapeptide of Houston et al. with IR700DX to achieve a conjugate for inducing cytotoxicity by apoptosis, as the conjugates in Houston et al. are clearly used for specific imaging applications. Thus, Houston et al. does not teach or suggest a composition comprising IR700DX conjugated to a small molecule probe or a peptide probe with a molecular weight of less than 10 kDa for inducing cytotoxicity by apoptosis.
The reference of Houston was not used to teach of therapeutic usage of the conjugates but was used to teach of [111In]DTPA-Lys(IRDye800)-c(KRGDf).
The reference of Kovar et al. teaches of fluorochrome labeled small molecules and fluorochrome labeled peptides wherein the principles of conjugating IRDye800CW EGF imaging agent are applicable for any dye-conjugate optical agent and therefore, it would have been predictable to one of ordinary 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the PDT using IRDye700DX of Heukers et al. can induce cytotoxicity predominantly by apoptosis as IRDye700DX is a hydrophilic dye which can be internalized within a tumor cell when bound to a targeting moiety (e.g. lysosomes) and can result in the destruction of more vital structures or organelles in the cell upon irradiation and Plaetzer et al. teaches that hydrophilic dyes may be found in lysosomes and the cytoplasm and can cause apoptosis.
In the case of the NB-PS, due to the relative hydrophilicity of IRDye700DX, the location of the PS is determined by the NB and therefore, it would have been predictable to one of ordinary skill in the art that the peptides, small molecules and affibodies of the references above will allow for cytotoxicity predominantly by apoptosis when bound to IRDye700DX as they allow for internalization into the cells.
Applicant’s assertions with regards to the reference of Lee et al. are moot as the reference is not used in the instant rejection.
Applicant asserts that Mitsunaga et al. does not teach or suggest that a small molecule probe or a peptide probe with a molecular weight of less than 10 kDa conjugated to IR700 would induce cytotoxicity by apoptosis. Mitsunaga et al. does not mention apoptosis at all, and in fact describes that PIT with the panitumumab-IR700 conjugate results in rapid necrotic cell death. Thus, Mitsunaga et al. does not teach or suggest a composition comprising IR700DX conjugated to a small molecule probe or a peptide probe with a molecular weight of less than 10 kDa for inducing cytotoxicity by apoptosis.
The reference of Mitsuanga et al. was not explicitly used to teach of a probe with a molecular weight of less than 10 kDa but was used to teach that when an IRDye700DX conjugate is exposed to more intense levels of NIR light, the conjugate becomes lethal but only to those cells to which the 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize PIT with IRDye700DX conjugates for the advantage of both imaging and cancer therapy, as taught by Mitsuanga et al.
Applicant asserts that Elliott et al. does not teach or suggest conjugating the EGF or the anti-EGFR Affibody to IR700 at all. Even though Elliott et al. uses IR700DX-carboxylate as a separate and independent imaging agent, Elliott et al. only mention conjugates for imaging that contains IR800CW. Had Elliott et al. contemplated using IRDye700DX conjugates, even as an imaging agent, they would have generated and tested such an agent. Further, Elliott et al. does not teach or suggest therapeutic uses of any of the generated agents, and certainly not for inducing cytotoxicity by apoptosis. In addition, Elliott et al. does not teach or suggest a probe that specifically binds to the cell surface of a cancer cell. The imaging agents in Elliott et al. are used for arterial imaging and kinetic analysis, to characterize the arterial input function by fluorescence imaging and the changes in arterial concentration of the imaging agents, rather than imaging the binding of the agent to a cancer cell. Thus, Elliott et al. does not teach or suggest a composition comprising IR700DX conjugated to a small molecule probe or a peptide probe with a molecular weight of less than 10 kDa for inducing cytotoxicity by apoptosis.
The reference of Elliott et al. was not explicitly used to teach of an anti-EGFR Affibody-IR700DX conjugate but was used to teach of IRDye-800CW-anti-EGFR affibody conjugate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the NB of Heukers et al. for the anti-EGFR affibody of Elliott et al. for specific tumor cell targeting and tumor specific uptake.
Kovar et al. teaches of fluorochrome labeled small molecules and fluorochrome labeled peptides wherein the principles of conjugating IRDye800CW EGF imaging agent are applicable for any dye-
Applicant’s assertions with regards to the reference of Wang et al. are moot as the reference is not used in the instant rejection.
Applicant asserts that IR800CW and IR700DX have completely different properties and structure, there is no reason for a skilled person to simply substitute one dye for the other, particularly if the conjugates are used for different purposes (e.g., imaging vs. cytotoxicity). A reference to a particular characteristic of a dye for one specific application does not automatically make that same dye and characteristic useful for a completely distinct application, and a common potential feature (e.g., that they can both be conjugated via an NHS ester), does not automatically make different dyes interchangeable.
Kovar et al. teaches of fluorochrome labeled small molecules and fluorochrome labeled peptides wherein the principles of conjugating IRDye800CW EGF imaging agent are applicable for any dye-conjugate optical agent and therefore, it would have been predictable to one of ordinary skill in the art to bind different ligands (e.g. peptides, small molecules, etc.) to known dye/phthalocyanine imaging agents, such as IRDye 700DX which has favorable imaging properties and can also advantageously be used in PDT.

Conclusion
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618